                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR20-0152-JCC
10                               Plaintiff,                  ORDER
11           v.

12   DARRIN MYLES HARTLEY,

13                               Defendant.
14
             This matter comes before the Court on Defendant Darrin Hartley’s unopposed motion to
15

16   continue the trial and the pretrial motions deadline (Dkt. No. 19). Mr. Hartley is charged with

17   one count of Possession of Controlled Substances with Intent to Distribute. (Dkt. No. 9.) He now

18   moves to continue the trial, currently scheduled for May 24, 2021, to September 7, 2021 and asks
19
     the Court to establish a pretrial motions deadline of August 6, 2021. (Dkt. No. 19 at 1.) The
20
     Court previously continued trial from November 16, 2020 to May 24, 2021 because of the
21
     impact of the COVID-19 pandemic on the Court’s ability to proceed with in-person jury trials.
22
     (See Dkt. No. 14.) Defendant seeks an additional continuance to allow time for counsel to review
23

24   recently produced discovery, fully investigate new allegations by the Government, provide

25   defense counsel an opportunity to discuss his findings with Defendant, and to explore resolution
26   of the matter short of trial. (Dkt. No. 19 at 2.)

     ORDER
     CR20-0152-JCC
     PAGE - 1
            For all the reasons set forth in Defendant’s motion and this Order, the Court FINDS that
 1

 2   the ends of justice served by continuing the trial in this case outweigh the best interest of the

 3   public and Mr. Hartley’s right to a speedy trial and therefore CONTINUES trial. See 18 U.S.C.

 4   § 3161(h)(7)(A). The Court further FINDS:
 5
            1. The failure to grant a continuance would deny counsel for the defendant reasonable
 6
                time necessary for effective preparation, see 18 U.S.C. § 3161(h)(7)(B)(iv), and
 7
                would therefore result in a miscarriage of justice, see 18 U.S.C. § 3161(h)(7)(B)(i).
 8
            2. The additional time requested is a reasonable period of delay, as Defendant has
 9

10              requested more time to review recently received discovery, investigate new

11              allegations, prepare his defense, and prepare for trial.
12          Therefore, it is hereby ORDERED that the motion to continue the trial is GRANTED.
13
     Trial in this matter is CONTINUED to September 7, 2021. Pretrial motions shall be filed with
14
     the Court no later than August 6, 2021. Pursuant to 18 U.S.C. § 3161(h)(7)(A), the period of time
15
     from the current trial date to the new trial date is excluded in the computation of time under the
16

17   Speedy Trial Act, as this is a reasonable period of delay.

18
            DATED this 3rd day of May 2021.
19

20

21

22

23
                                                            A
                                                            John C. Coughenour
                                                            UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     CR20-0152-JCC
     PAGE - 2
